

115 HR 3822 IH: CBO Show Your Work Act
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3822IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mr. Davidson (for himself and Mr. Walker) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo require the Congressional Budget Office to make publicly available the fiscal and mathematical
			 models, data, and other details of computations used in cost analysis and
			 scoring.
	
 1.Short titleThis Act may be cited as the CBO Show Your Work Act. 2.Publication of Congressional Budget Office models (a)In generalSection 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) is amended—
 (1)by striking The Director and inserting the following:  (a)In generalThe Director; and
 (2)by adding at the end the following:  (b)Publication of models and dataThe Director of the Congressional Budget Office shall make available to Members of Congress and make publicly available on the website of the Congressional Budget Office—
 (1)each fiscal model, policy model, and data preparation routine used by the Congressional Budget Office in estimating the costs and other fiscal, social, or economic effects of legislation, including estimates prepared under subsection (a);
 (2)any update of a model or routine described in paragraph (1); (3)subject to paragraph (4), for each estimate of the costs and other fiscal effects of legislation, including estimates prepared under subsection (a), the data, programs, models, assumptions, and other details of the computations used by the Congressional Budget Office in preparing the estimate, in a manner sufficient to permit replication by individuals not employed by the Congressional Budget Office; and
 (4)for any data that is required not to be disclosed by the Congressional Budget Office— (A)a complete list of all data variables for such data;
 (B)descriptive statistics for all data variables for such data (including averages, standard deviations, number of observations, and correlations to other variables), to the extent that the descriptive statistics do not violate the rule against disclosure;
 (C)a reference to the statute requiring that the data not be disclosed; and (D)information regarding how to contact the individual or entity who has unrestricted access to the data..
 (b)Effective dateThe amendments made by subsection (a) shall apply on and after the date that is 6 months after the date of enactment of this Act.
			